DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of October 23, 2020.

Applicant’s amendments to claims 1, 8, and 16 overcome the previously presented respective 35 USC 102(a)(1) and 103 rejections thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from the “axial direction” the force applied by the electromagnet assembly can be and still be considered “in a substantially axial direction”.  See MPEP 2173.05(b)(III)(D) provided below.

2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henschel Jr. et al. (US 2019/0203564, Hen).

Regarding claim 1:  Hen discloses a safety valve 100 comprising:
an outer housing 106, 108 comprising a central bore 180 extending axially through the outer housing Fig 1, 4; 
a flow tube 120/150 comprising:
a translating sleeve 120; and
a flow tube main body 150 disposed within the translating sleeve Fig 7, 8, wherein the flow tube main body has an upper end and a lower end Fig 7, 8;
66 operable to transmit a force to the translating sleeve [0066]; 
a flapper valve 130 disposed on a distal end of the outer housing Fig 1; and
an electromagnet assembly 110, 112 operable to maintain the safety valve in an open state [0065], the electromagnet assembly comprising a tubular housing 104 coaxially aligned with the outer housing Fig 4, and at least one coil [0009], [0010] attached to the tubular housing.

Regarding claim 2:  Wherein the translating sleeve and the flow tube main body are operable to move within the outer housing [0055].

Regarding claim 3:  Wherein the translating sleeve further comprises a translating sleeve shoulder 170, 
wherein the flow tube main body comprises a flow tube shoulder top of element 150 adjacent shoulder 170, and 
wherein the flow tube shoulder is operable to engage with the translating sleeve shoulder to prevent the flow tube to move beyond the translating sleeve [0053].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vick Jr. et al. (US 2011/0240299, Vick) in view of Hen and Williamson et al. (US 203/0126154, Will).

Regarding claim 16:  Vick discloses a system Fig 1 comprising:
a safety valve 12 disposed in a wellbore Fig 1, wherein the safety valve comprises a translating sleeve 54, C (see reproduction of Fig 2D below), the translating sleeve being operable to move by well pressure [0041]; and
a process control system 76 – Fig 6 operable to actuate the safety valve from a closed position to an open position, the process system comprising: 
[0063].

[AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image2.png
    788
    469
    media_image2.png
    Greyscale





Hen discloses a safety valve 100 comprising:
an outer housing 106, 108 comprising a central bore 180 extending axially through the outer housing Fig 1, 4; 
a flow tube 120/150 comprising:
a translating sleeve 120; and
a flow tube main body 150 disposed within the translating sleeve Fig 7, 8, wherein the flow tube main body has an upper end and a lower end Fig 7, 8;
a piston 66 operable to transmit a force to the translating sleeve [0066]; 
a flapper valve 130 disposed on a distal end of the outer housing Fig 1; and
an electromagnet assembly 110, 112 operable to maintain the safety valve in an open state [0065], the electromagnet assembly comprising a tubular housing 104 coaxially aligned with the outer housing Fig 4, and at least one coil [0009], [0010] attached to the tubular housing.

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Vick so that the system included an electromagnet assembly operable to prevent the translating sleeve from moving, the electromagnet assembly comprising a tubular housing coaxially aligned [0006].

Vick, as modified, discloses all of the limitations of the above claim(s) except for the process control system also including a pump.
Will discloses a safety valve system 24 similar to that of Vick.  The system includes a process control system 42 – Fig 1 that includes a pump [0046] – “remote location” and an electrical connection 40 to the safety valve.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Vick to include the process control system of Will in order to have been able to communicate with and control the valve from the surface [0027] to automatically control the valve [0086], [0087].

Regarding claim 17:  Wherein the safety valve further comprises:
an outer housing A (see reproduction of Fig 2C of Vick above) comprising a central bore B (see reproduction of Fig 2C of Vick above) extending axially through the outer housing, wherein the translating sleeve is disposed in the central bore; 
a flow tube 34 of Vick is disposed within the translating sleeve with C; 
a piston 42 of Vick operable to transmit a force to the translating sleeve [0033] of Vick; and
26 of Vick disposed on a distal end of the outer housing Fig 2E of Vick.
As seen in the rejection of claim 16, the safety valve of Hen also includes the above features.

Regarding claim 18:  Wherein the at least one coil extends axially Fig 1 of Hen.

Regarding claim 19:  Wherein the process system further comprises a pressure transducer 76 – [0064] of Vick.

Regarding claim 20:  Wherein the process system is operable to detect a process upset and cut power to the safety valve [0059], [0086], [0087] of Will.

Allowable Subject Matter
Claims 8-12, 14, and 15 are allowed.

Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4:  The prior art of record fails to disclose or suggest a safety valve that includes a power spring disposed between the translating sleeve shoulder and a lower valve assembly, wherein the power spring is operable to provide a positive spring force against the translating sleeve shoulder as recited in the claimed combination.

Regarding claim 5:  The prior art of record fails to disclose or suggest a safety valve that includes a nose spring disposed between the flow tube shoulder and a translating sleeve assembly, wherein the translating sleeve and translating sleeve assembly are fixedly attached as recited in the claimed combination.

Regarding claims 6 and 7:  These claims are considered allowable due to their dependence on claim 5. 

Regarding claim 8:  Claim 8 has been rewritten to include the subject matter of previously indicated allowable claim 13 and thus is allowable for the reasons set forth with respect to claim 13 in the previous Office Action.
The prior art of record fails to disclose or suggest that the step of moving the flow tube main body from the first flow tube main body position to the second flow tube main body position comprises increasing a pressure in the flow tube main body as recited in the claimed method.

Regarding claims 9-14:  These claims are considered allowable due to their dependence on claim 8.

Regarding claim 15:  Claim 15 has been rewritten in independent form and thus remains allowable for the reasons set forth in the previous Office Action.
The prior art of record fails to disclose or suggest that the step of moving the flow tube main body from the first flow tube main body position to the second flow tube main body position comprises increasing a pressure in the flow tube main body as recited in the claimed method. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
6/8/2021